Citation Nr: 1602837	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  13-09 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318.  


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from October 1966 to September 1968.  The Veteran died in June 2011, and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals a copy of the February 2013 statement of the case (SOC).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2013 VA Form 9, the appellant requested a videoconference hearing before the Board.  She was scheduled for such a hearing at the Nashville RO on October 9, 2015.  See 38 C.F.R. §§ 19.76, 20.700(e), 20.703, 20.704 (2015).  However, one day prior to the hearing, the appellant requested that the hearing be rescheduled due to financial hardship.  Furthermore, in a January 2016 statement, her representative once again requested a videoconference hearing.  

The failure to afford the appellant a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Thus, a remand is required for the AOJ to reschedule the videoconference hearing request for the appellant.  See 38 C.F.R. §§ 20.700(e), 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the appellant for a videoconference hearing in accordance with her request.   

It should be noted that the appellant has requested that a hearing be held at the Knoxville Vet Center if possible.  If a hearing cannot be held at that location, it should be documented in the file, and a hearing should instead be scheduled at the RO.  

The appellant should be notified in writing of the date, time, and location of the hearing.  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




